COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jose Isidro Flores v. The State of Texas

Appellate case number:    01-20-00763-CR

Trial court case number: 1664298

Trial court:              178th District Court of Harris County

        On November 3, 2020, attorney Angela L. Cameron was appointed to represent appellant,
Jose Isidro Flores, in the present appeal. On January 5, 2021, attorney Matthew Mendez filed a
notice of appearance as attorney of record for appellant. On January 12, 2021, this Court issued
an order advising that, because appellant was already represented by appointed counsel, new
counsel must file a motion to substitute in as appellate counsel for appellant or appointed counsel
must file a motion to withdraw. See TEX. R. APP. P. 6.1(a), 6.5.

       On January 29, 2021, Angela L. Cameron filed a motion to withdraw. Her motion
complies with Texas Rule of Appellate Procedure 6.5. The motion advised that attorney
Matthew Mendez, appellant’s trial counsel, is substituting in as appellate counsel of record.
Although we held this motion for more than ten days, appellant has filed no response. We grant
the motion to withdraw.

       The Clerk of this Court is directed to note Angela L. Cameron’s withdrawal as counsel
for appellant and to substitute Matthew Mendez as counsel for appellant on the docket of this
Court.

       It is so ORDERED.

Judge’s signature: ___________/s/ Veronica Rivas-Molloy_________
                                  Acting individually


Date: February 11, 2021